           Case 1:17-vv-00779-UNJ Document 44 Filed 10/17/18 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-779V
                                      Filed: July 17, 2018
                                        UNPUBLISHED


    JERRY SANDERS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On June 12, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a result of
his November 5, 2014 influenza (“flu”) vacccination. Petition at 1-2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.
        On July 11, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent “has reviewed the Petition, medical records, and affidavits filed
in this case, and has determined that petitioner’s alleged GBS is consistent with the
Vaccine Injury Table for GBS following the seasonal flu vaccination. It is respondent’s

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:17-vv-00779-UNJ Document 44 Filed 10/17/18 Page 2 of 2



position that petitioner has satisfied the criteria set forth in the Vaccine Injury Table
(Table) and the Qualifications and Aids to Interpretation (QAI), which afford petitioner a
presumption of causation if the onset of GBS occurs between three and forty-two days
after a seasonal flu vaccination and there is no apparent alternative cause.” Id. at 5-6.
Respondent further agrees that petitioner suffered sequela of his injury for more than six
months. Id.


     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master
